AFFIRMED and Opinion Filed December 30, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00406-CV

  NEXION HEALTH MANAGEMENT, INC. AND NEXION HEALTH AT
                LUMBERTON, INC., Appellants
                          V.
           CAROLYN AND DAVID WADDELL, Appellees

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-11781

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Pedersen, III, and Justice Evans
                             Opinion by Justice Evans

      Appellants Nexion Health Management, Inc. and Nexion Health at

Lumberton, Inc. (collectively, “Nexion”) appeal the trial court orders denying their

motions to dismiss. In two issues, Nexion alleges that (1) the trial court abused its

discretion by denying the motions to dismiss because the Texas Medical Liability

Act (“TMLA”) applies in this case and (2) appellees Carolyn and David Waddills’

expert report was deficient. We affirm.
                                     BACKGROUND

      On December 24, 2018, Carolyn slipped on a puddle of water and injured

herself while visiting her mother (Lois Chance), a resident at a long-term care facility

called Village Creek Rehabilitation and Nursing Center. Specifically, Carolyn

alleged that during her visit “she walked down the hall from her [mother’s] room to

the nurses’ station. As she walked down the hallway, she slipped in a puddle of

water that had accumulated on the floor.”

      On August 13, 2019, Carolyn and David filed a lawsuit against Nexion— as

the owner and operator of Village Creek Rehabilitation and Nursing Center—

alleging claims of premises liability and negligence. Nexion filed an answer and

plead “all defenses set forth in Chapter 74 of the Texas Civil Practice and Remedies

Code, including, but not limited to §§ 74.301 and 74.303.” Carolyn and David filed

a motion for partial summary judgment “to show the provisions of Chapter 74 of the

Texas Civil Practice & Remedies Code do not apply to this action.” In their

pleadings, Carolyn and David further alleged:

      Texas’s medical malpractice statute requires the Plaintiff in a med-mal
      case to serve an expert report within 120 days of the Defendant’s
      answer. This is not a med-mal case because the Victim is not a patient,
      the injury did not involve medical care, and the wrongful actions by
      Defendants do not arise from medical services. Nevertheless, in an
      abundance of caution, Plaintiffs obtained an expert report before filing
      the lawsuit and served that report on Defendant within the time
      required.


                                          –2–
(emphasis added). Nexion filed objections to their expert report and a motion to

dismiss alleging the claims should be dismissed because the expert report did not

meet the requirements of the statute. On March 5, 2020, the trial court held a hearing

on Nexion’s objections to the expert report and the motion to dismiss. At the

hearing, the trial court noted that it was familiar with the Texas Supreme Court case

law on point, stating “I am familiar with Ross. It’s very simple. It seems to be very

analogous to this case.”1 The trial court denied the motion “[b]ased upon the

pleadings, argument of counsel, all other matters of record, and the applicable law.”

The trial court stated that it was “of the opinion that said objections are not

meritorious and are in all things DENIED.” Nexion then filed this interlocutory

appeal.

                                                 ANALYSIS

         A.      TMLA

         In its first issue, Nexion alleges that the trial court abused its discretion by

denying its motions to dismiss.

                 1)      Standard of review

         Generally, an appellate court reviews a trial judge’s decision on a motion to

dismiss a claim under section 74.351 of the Texas Civil Practice and Remedies Code

for an abuse of discretion. Wilson N. Jones Mem’l Hosp. v. Ammons, 266 S.W.3d
1
       Ross v. St. Luke’s Episcopal Hosp., 462 S.W.3d 496, 504 (Tex. 2015).

                                                  –3–
51, 55 (Tex. App.—Dallas 2008, pet. denied). However, when the resolution of an

issue on appeal requires interpretation of a statute, the reviewing standard is de novo.
Id. Therefore, we review de novo the determination of whether a claim is a health

care liability claim for the purpose of applying chapter 74 of the Texas Civil Practice

and Remedies Code. Id.

             2)     Application of Ross factors

      A cause of action constitutes a health care liability claim if it is a cause of

action “against a health care provider or physician for treatment, lack of treatment,

or other claimed departure from accepted standards of medical care, or health care,

or safety or professional or administrative services directly related to health care,

which proximately results in injury to or death of a claimant . . . .” See TEX. CIV.

PRAC. & REM. CODE §74.001(a)(13). The Texas Supreme Court has explicitly held

that for a safety-standards claim to be a health care liability claim, there “must be a

substantive nexus between the safety standards allegedly violated and the provision

of health care.” Ross v. St. Luke’s Episcopal Hosp., 462 S.W.3d 496, 504 (Tex.

2015). The Texas Supreme Court listed seven factors to consider when analyzing

whether a claim is substantively related to the defendant’s providing of medical or

health care and is therefore a health care liability claim:

      1. Did the alleged negligence of the defendant occur in the course of
      the defendant’s performing tasks with the purpose of protecting patients
      from harm;



                                          –4–
       2. Did the injuries occur in a place where patients might be during the
       time they were receiving care, so that the obligation of the provider to
       protect persons who require special, medical care was implicated;

       3. At the time of the injury was the claimant in the process of seeking
       or receiving health care;

       4. At the time of the injury was the claimant providing or assisting in
       providing health care;

       5. Is the alleged negligence based on safety standards arising from
       professional duties owed by the health care provider;

       6. If an instrumentality was involved in the defendant's alleged
       negligence, was it a type used in providing health care; or

       7. Did the alleged negligence occur in the course of the defendant's
       taking action or failing to take action necessary to comply with safety-
       related requirements set for health care providers by governmental or
       accrediting agencies?
Id. at 505. When we examine these factors or considerations, we focus on the

essence of the cause of action. City of Houston v. Hussein, No. 01-18-00683-CV,

2020 WL 6788079, at *13 (Tex. App.—Houston [1st Dist.] Nov. 19. 2020, no pet.

h.). For example, is the claim an ordinary negligence claim or is the claim a health

care liability claim as contemplated by the Legislature when it provided for health

care liability claims in the TMLA? Id. The pivotal issue is whether the safety

standards implicated Nexion’s duties as a health care provider. Ross, 462 S.W.3d at

505.

       On three separate occasions, the Texas Supreme Court has held that a claim

based on a slip and fall in a hospital does not create a substantive relationship

between the safety standards the visitor alleges the hospital breached and the

                                         –5–
provision of health care and, thus, cannot constitute health care liability claims. See

Ross, 462 S.W.3d at 505; Galvan v. Mem’l Hermann Hosp. Sys., 476 S.W.3d 429

(Tex. 2015); and Reddic v. E. Tex. Med. Ctr. Reg’l Health Care Sys., 474 S.W.3d
672 (Tex. 2015). Despite this precedent, Nexion asserts in this case the “largely

uncontroverted evidence weighs heavily in favor of classification as an [health care

liability claim].” Accordingly, we analyze each of the Ross factors below.2

                         i)      Did the alleged negligence of the defendant occur
                                 in the course of the defendant’s performing tasks
                                 with the purpose of protecting patients from
                                 harm?

        In the petition, Carolyn and David assert as follows:

        During Mrs. Waddell’s visit with her mother, she walked down the hall
        from her room to the nurses’ station. As she walked down the hallway,
        she slipped in a large puddle of water that had accumulated on the floor.
        Mrs. Waddell did not see the puddle prior to slipping because the floors
        were shiny and waxy and the puddle was clear. The puddle had formed
        at the base of a large ice-chest cooler. Apparently, the cooler had been
        leaking for quite a while; after slipping, Mrs. Waddell realized that the
        water extended nearly all the way across the hallway.

The sole task at issue in this case was Nexion’s maintenance of the floors. Nexion

asserts that the “Fall Prevention Procedure Manual for Long-Term Care applies both

to the resident rooms and the hallway in which Mrs. Waddell fell.” Nexion further

asserts that at its facility “many of the patients are frail and could be seriously injured




    2
      Nexion first asserts that Reddic, Galvan and Ross all suffered the same fatal flaw which this case does
not: “a lack of any evidence to support the contention that patients frequented the area” where the accident
occurred. As this issue is addressed in our analysis of the Ross factors below, we need not address this
issue separately.
                                                    –6–
by a fall. As such, the standard of care for a nursing and rehabilitation facility such

as Village Creek is that the hallways and the walkways utilized by patients and

guests remain free of slip, trip and fall hazards.” Here, however, Nexion admits that

maintaining the hallways is not exclusively for the benefits of its patients, but also

for its guests. Thus, Nexion’s duties to maintain its floors were no different from

any other business owner. See Ross, 462 S.W.3d at 499 (non-patient slipped in

hospital where floor were being cleaned and buffed not a health care liability claim);

Galvan, 476 S.W.3d at 429-30 (non-patient slipped on water on hospital floor);

Reddic, 474 S.W.3d at 673-74 (non-patient slipped on floor mat in hospital); see

generally Strunk v. Belt Line Rd. Realty Co., 225 S.W.3d 91, 100 (Tex. App.—El

Paso 2005, no pet.) (truck driver slipping in puddle with algae on driveway raised

some evidence of lack of maintenance supporting premises liability claim). A

safety-standards claim does not fall with the TMLA just because the underlying

occurrence took place in a health care facility. See Tex. Health Presbyterian Hosp.

Dallas v. Burch, No. 05-14-00665-CV, 2015 WL 273119, at * 2 (Tex. App.—Dallas

Jan. 22, 2015, no pet.) (mem. op.) (“This Court has held on numerous occasions that

the mere fact that the alleged injuries occurred at a hospital is insufficient to

transform a negligence claim into a health care liability claim.”). In accordance with

this well-settled law, we conclude that Nexion’s negligence did not occur in the

course of it performing a task with “the purpose of protecting patients from harm”

and this factor weighs against a finding of a health care liability claim.

                                         –7–
                    ii)    Did the injuries occur in a place where patients
                           might be during the time they were receiving care,
                           so that the obligation of the provider to protect
                           persons who require special, medical care was
                           implicated?

      The evidence in this case establishes that Carolyn fell in the hallway in

between her mother’s room and the nurses’ station. Nexion alleges although the

majority of the patient medical care is performed in the patient rooms, “each patient

must exit their room and travel the hallway at issue.” We find this argument

unpersuasive for several reasons. First, we note that the Supreme Court has provided

guidance in this matter:

      We agree that floor care in an area frequented by persons seeking or
      receiving health care is related to the provision of health care. But as
      we determined in Ross, the Act requires that for a claim to be a [health
      care liability claim], it must have more of a relationship to the provision
      of health care than it arises from an occurrence inside a hospital.

Reddic, 474 S.W.3d at 675. Here, Nexion has not provided any evidence that its

patients receive medical care in the hallways, they simply assert that it is enough that

the patients must use the hallway. That Nexion’s patients traverse the floors is not

receiving health care. See Ross, 462 S.W.3d at 498; Galvan, 476 S.W.3d at 672-73;

Reddic, 474 S.W.3d at 429; South Place SNF, LP v. Hudson, 606 S.W.3d 829, 832,

834 (Tex. App.—Tyler 2020, pet. denied) (visitor slipped and fell on a patient’s

urine from a leaky catheter bag in dining room of nursing facility not a health care

liability claim); Tex. Health Presbyterian Hosp. Dallas, 2015 WL 273119 at *1

(visitor slipped and fell on the way to elevators in hospital not a health care liability

                                          –8–
claim). Here, the record does not demonstrate that patients were receiving care in

the hallways, nor did Nexion demonstrate that Carolyn’s claim had a relationship to

the provision of health care other that it arose from an occurrence inside a hospital.

Reddic, 474 S.W.3d at 675. For this reason, this factor does not favor Nexion’s

position.

                     iii)   At the time of the injury was the claimant in the
                            process of seeking or receiving health care?

         As Nexion does not contend that Carolyn was seeking or receiving health care

at the time of the accident and the alleged facts indicate she was not seeking or

receiving health care, this factor weighs against a finding of a health care liability

claim.

                     iv)    At the time of the injury was the claimant
                            providing or assisting in providing health care?
         In regard to this factor, Nexion references numerous allegations from the

petition in support of its assertion that Carolyn was “providing or assisting in

providing health care” including: (1) Carolyn was encouraged to be an “active

participant” in her mother’s care; (2) Carolyn supplied shower products, helped

bathe her, brought her mother food, attended care plan meetings, did her mother’s

hair and other small tasks; and (3) Carolyn was encouraged to visit on holidays and

special occasions because “Nexion stressed it was a benefit to the resident and the




                                         –9–
facility that family be around at the holidays.”3 Nexion does not support these

assertions with citation to any authority. Carolyn’s walking through the hall to visit

her mother is not the provision of health care even if Carolyn’s visits and caring for

her mother has general benefits to her mother. Accordingly, this factor does not

favor Nexion’s argument.

                         v)       Is the alleged negligence based on safety standards
                                  arising from professional duties owed by the
                                  health care provider?
        In regard to this factor, Nexion reasserts that same arguments raised in regard

to the first factor. For all the reasons addressed above, we decline to conclude that

the alleged negligence in this case was based on safety standards arising from

professional duties owed by the health care provider, so this factor weighs against a

finding of a health care liability claim.

                         vi)      If an instrumentality was involved in the
                                  defendant's alleged negligence, was it a type used
                                  in providing health care?
        In their amended petition, Carolyn and David alleged that a “puddle had

formed at the base of a large ice-chest cooler, which upon information and belief

was designed and manufactured by Igloo” and “the cooler had been leaking for a



    3
       In response, Carolyn submitted an affidavit stating as follows: “I was neither seeking nor providing
healthcare at the time of my visit on December 24th, 2018 – I am not qualified to provide healthcare – I am
not a doctor or a nurse nor am I employed by a healthcare facility.”Nexion asserts in its brief that Carolyn’s
affidavit “is not competent evidence and should be disregarded pursuant to the sham affidavit doctrine and
because it is conclusory, containing no explanation for contrary judicial admissions.” Nexion asserts that
the trial court erred in overruling its objection to the conclusory nature of its affidavit. As we conclude this
factor against Nexion even without Carolyn’s affidavit, we need not address this argument.
                                                    –10–
quite a while because of a defective gasket.” The amended petition named Igloo

Products Corporation as an additional defendant and asserted a product liability

claim against it. In addition, Nexion submitted two affidavits of Delphia Smith, the

administrator of Nexion, dated January 2, 2020 and February 26, 2020. In her

affidavits, Smith stated that:

      A plastic, mobile hydration cart containing an ice cooler is used for
      patient hydration. The hydration cart is wheeled from patient room to
      patient room in order to keep the long-term residents hydrated. To my
      knowledge, no other ‘water cooler’ or ‘ice chest cooler’ was present on
      the hallway at the time of the incident. The mobile hydration cart is
      transported from room to room to assist in maintaining the hydration of
      residents of Village Creek.

      Exhibit A-1 is an invoice documenting the purchase of 2 mobile
      hydration ice carts presented for inspection on February 7, 2020. The
      invoice was provided by our medical equipment vendor, Direct Supply,
      Inc. at my request and as a result of inquiries into the purchase date.
      The carts are mobile and used to provide hydration for residents of the
      facility. As the invoice reflects, the mobile hydration ice carts were
      purchased in August of 2016. I am an authorized custodian of records
      for Village Creek.

The affidavits, however, do not state that these “mobile hydration carts” were the

ones present in the hallway on December 24, 2018 when the accident occurred.

Further, Nexion’s response to Carolyn’s discovery request for the “brand, size, make

and purchase date of each water cooler that was present in the hallways of the facility

on December 24, 2018” provides as follows:

      To the best of Nexion Health at Lumberton, Inc.’s knowledge, there
      were two mobile hydration carts in use during the specified time period
      that remain in use. Although Defendant makes no representation as to
      the manufacturer, each of the hydration carts contains an ice chest
      cooler marked with a “Rubbermaid” logo. The two hydration ice carts
                                        –11–
      supplied for inspection on February 7, 2020 are manufactured by IPU,
      Inc. and were purchased from a medical supplier on August 22, 2016.

In addition to the record failing to clearly identify which ice cooler was present on

the date of the accident, the record also fails to state explain why hydration would

be considered the provision of health care as opposed to a basic necessity.

      Finally, we note that recent case law makes it unlikely that the ice cooler

would be considered an instrumentality of health care. See South Place SNF, LP,
606 S.W.3d at 834. In South Place, a visitor met an employee in the dining room of

a skilled nursing and rehabilitation facility. Id. at 832. When the visitor went to

leave the dining room, he slipped and fell in a puddle of urine which had leaked from

the catheter bag of a patient who at in the dining room at or near the time of the fall.
Id. at 834. When examining the sixth factor, our sister court stated as follows:

      Finally, in considering the sixth Ross factor, South Place contends that
      the patient’s catheter bag is an instrumentality used to provide health
      care, and that negligent conduct caused urine to leak on the floor.
      Although a catheter bag may generally be an instrumentality used to
      provide health care, as we earlier stated, the leaky catheter created a
      dangerous condition on the floor, but this is not substantially related to
      the active provision of medical or health care. Therefore, although an
      instrumentality might have been generally involved, there is no
      substantive nexus between the safety standards allegedly violated and
      the provision of health care that implicate South Place’s duties as a
      health care provider.
Id. at 835 (internal citations omitted). Similarly, here the leaking ice chest created a

dangerous condition but not one substantially related to an active provision of health

care because there is no substantive nexus between the safety standards allegedly


                                         –12–
violated and the provision of health care. Id. For this reason, the sixth factor does

not favor Nexion.

                    vii)   Did the alleged negligence occur in the course of
                           the defendant’s taking action or failing to take
                           action necessary to comply with safety-related
                           requirements set for health care providers by
                           governmental or accrediting agencies?

      In regard to this factor, Nexion states “[t]here was no evidence submitted on

this element at the trial court level and none made part of the record.” Thus, this

factor does not support a finding of a health care liability claim.

      After consideration of all of the Ross factors, we conclude the claims at issue

in this case are not health care liability claims. As we conclude that the trial court

properly denied the motions to dismiss, we need not address Nexion’s second issue

regarding the alleged deficiencies of the expert report.

      B.     Texas Rule of Appellate Procedure 45

      In their brief, Carolyn and David assert that Nexion’s motion to dismiss was

“frivolous, time consuming and without basis” and request that this Court award just

damages to them. They assert that “[a]ppellants should have known, when their

legal research returned no cases that support their position and three Texas Supreme

Court decisions based on the same fact scenario of this case, that there are no

reasonable grounds to believe the ruling of the trial court would be reversed.”

      Texas Rule of Appellate Procedure 45 provides as follows:

      If the court of appeals determines that an appeal is frivolous, it may—
      on motion of any party or on its own initiative, after notice and a
                                       –13–
      reasonable time for response—award each prevailing party just
      damages.

See Tex. R. App. P. 45. An appeal is considered “frivolous” when the record, viewed

from the perspective of the advocate, does not provide reasonable grounds for the

advocate to believe that the case could be reversed. See Owen v. Jim Allee Imports,

Inc., 380 S.W.3d 276, 290 (Tex. App.—Dallas 2012, no pet.). In the Owen case,

this Court further noted:

      The decision to grant appellate sanctions is a matter of discretion that
      an appellate court exercises with prudence and caution and only after
      careful deliberation. Although imposing sanctions is within our
      discretion, we will do so only in circumstances that are truly egregious.
Id. (internal citations omitted).   Here, Nexion’s argument, although ultimately

unpersuasive, hinged on the distinction that the prior case law “turned on the absence

of any evidence” while its case had some evidence in support the Ross factors.

Although we affirm the decision of the trial court, we decline to impose sanctions as

we conclude that this case does not arise to the level of “truly egregious.”

                                    CONCLUSION

      On the record of this case, we affirm the trial court’s orders denying the two

motions to dismiss filed by Nexion.



                                            /David Evans/
                                            DAVID EVANS
200406F.P05                                 JUSTICE




                                        –14–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

NEXION HEALTH                                  On Appeal from the 162nd Judicial
MANAGEMENT, INC. AND                           District Court, Dallas County, Texas
NEXION HEALTH AT                               Trial Court Cause No. DC-19-11781.
LUMBERTON, INC., Appellants                    Opinion delivered by Justice Evans.
                                               Chief Justice Burns and Justice
No. 05-20-00406-CV           V.                Pedersen, III participating.

CAROLYN AND DAVID
WADDELL, Appellees

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee CAROLYN AND DAVID WADDELL
recover their costs of this appeal from appellants NEXION HEALTH
MANAGEMENT, INC. AND NEXION HEALTH AT LUMBERTON, INC.


Judgment entered December 30, 2020.




                                        –15–